Order granting defendant’s motion for a bill of particulars modified by striking therefrom directions to give the particulars detailed in items 1, 3, 4, 15, 16, 26, 27, 28, 29 and 30, and by striking from item 2 all directions to give particulars except that part thereof which requires particulars as to whether the joint venture agreement alleged in paragraphs 9, 10, 11, 12 and 13 of the complaint were oral or written. As so modified, the order, in so far as appealed from, is affirmed, without costs; the bill of particulars to be served within five days from the entry of the order hereon. No opinion. Lazansky, P. J., Young, Hagarty, Johnston and Taylor, JJ., concur.